United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 99-3574
                                  ___________

Karen Butcher,                             *
                                           *
             Plaintiff,                    *
                                           *
       v.                                  *
                                           *
State of Arkansas; Arkansas                *
Department of Correction;                  *
                                           *
             Defendants,                   *
                                           * Appeal from the United States
Larry Norris, in his official capacity;    * District Court for the Eastern
G. David Guntharp, in his official         * District of Arkansas.
and individual capacity;                   *
                                           *      [UNPUBLISHED]
             Defendants-Appellees,         *
                                           *
Robert Raible, in his official and         *
individual capacity;                       *
                                           *
             Defendant-Appellant,          *
                                           *
Charles Capps, in his official and         *
individual capacity,                       *
                                           *
             Defendant.                    *
                                      ___________

                            Submitted: July 10, 2000

                                 Filed:   July 21, 2000
                                    ___________

Before WOLLMAN, Chief Judge, FAGG and BOWMAN, Circuit Judges.
                             ___________

PER CURIAM.

       Robert Raible appeals the district court's adverse grant of summary judgment on
Raible's cross-claim against defendants Larry Norris and G. David Guntharp. Having
carefully reviewed the record and the parties' briefs, we affirm for the reasons stated
in the district court's memorandum opinion and order. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-